Citation Nr: 0116851	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  94-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for a lumbar strain, 
status post laminectomy, currently rated as 60 percent.

3.  Entitlement to an effective date earlier than February 
21, 1997, for an award of an increased rating for the 
service-connected lumbar strain, status post laminectomy.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from July 1961 to July 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  In a decision of June 1993, the RO confirmed a 
previously assigned 40 percent rating for the veteran's back 
disorder.  In decisions of July 1995 and December 1996, the 
RO denied service connection for post-traumatic stress 
disorder.  In November 1997, the RO increased the rating for 
the back disorder to 60 percent, effective from February 21, 
1997.  In October 1998, the RO denied a total disability 
rating based on individual unemployability.  The Board 
remanded the case for additional development in November 
1999.

In a form which the veteran completed in January 2000, he 
checked a box indicating that he desired a video conference 
hearing before a Member of the Board.  Subsequently, in 
February 2000, the veteran was afforded a hearing before a 
hearing officer from the RO.  The transcript reflects that at 
the end of that hearing, the veteran's representative and the 
hearing officer indicated that if the claims were not 
granted, the veteran would be given a hearing before a Member 
of the Board.  In October 2000, the hearing officer denied 
the veteran's claims.  In light of this, the veteran's claim 
for a videoconference hearing before a Member of the Board 
remains unsatisfied.  

Video-conference hearings before a Member of the Board are 
scheduled through the RO.  Accordingly, the case is REMANDED 
to the RO for the following development:

The RO should schedule a videoconference 
hearing for the veteran before a Member 
of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


